BlackRock Series Fund, Inc. BlackRock High Yield Portfolio (the Fund) Supplement dated February 29, 2012 to the Statement of Additional Information dated May 1, 2011 Effective immediately, the following changes are made to the Funds Statement of Additional Information: On October 1, 2011, the Fund changed its name from the BlackRock High Income Portfolio to the BlackRock High Yield Portfolio. All references in the Statement of Additional Information to the BlackRock High Income Portfolio are hereby changed to the BlackRock High Yield Portfolio. The section entitled Investment Management Agreements is revised as set forth below. The subsection entitled Other Portfolios and Accounts Managed is amended to add the following information with respect to the Fund as of December 31, 2011: Number of Other Accounts Managed and Assets by Account Type Number of Other Accounts and Assets for Which Advisory Fee is Performance-Based Name of Portfolio Manager Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Other Registered Investment Companies Other Pooled Investment Vehicles Other Accounts Charlie McCarthy, CFA 7 2 19 0 0 4 $2.27 Billion $2.53 Billion $4.57 Billion $0 $0 $544.2 Million The subsection entitled Portfolio Manager Compensation Overview  Discretionary Incentive Compensation  2. Balanced Capital Portfolio (fixed income portfolio and asset allocation component), Government Income Portfolio, High Income Portfolio and Total Return Portfolio is amended to add the following information with respect to the Fund: Portfolio Manager Funds Managed Applicable Benchmarks Charlie McCarthy, CFA BlackRock High Yield Portfolio A combination of market-based indices (e.g., The Barclays Capital U.S. Corporate High Yield 2% Issuer Cap Index), certain customized indices and certain fund industry peer groups. Shareholders should retain this Supplement for future reference. SAI-19057HY-0212SUP
